Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/13/2021 has been entered.

Response to Arguments

	On Pg. 9 to Pg. 12 of Applicant’s Remarks, with regard to claim 1, Applicant argues the newly amended claims.
	Applicant’s arguments have been considered, but are moot based on the new ground of rejection necessitated by Applicant’s amendments.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 13, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over McKenzie et al. (US 2017/0124073), hereafter referred to as “McKenzie”, in view of Zuckerman et al. (US 2014/0214889), hereafter referred to as “Zuckerman”, in further view of Byrne et al. (US 6,539,382), hereafter referred to as “Byrne”.

Regarding claim 1, McKenzie discloses: 
A method for client-side processing of remotely-stored collaboration system information (e.g. the code and the one or more directories may be synchronized to one or more other computing devices; Abstract; [0038]), the method comprising:
providing, at a collaboration system server, executable code for implementing a local file system (Abstract, “...A computing device may send, to a code repository, a request to migrate code. The request may include, for example, an identifier for the code. In response to the request, the computing device may receive, from the code repository, the code. The computing device may generate one or more directories for the code. The computing device may migrate the code to the one or more directories. The code and the one or more directories may be synchronized to one or more other computing devices;” [0038], “...The edge node 315 may be utilized as a gateway to a distributed file system, such as a Hadoop Distributed File System (HDFS) and may include a code migration tool. Accordingly, requests from users to the distributed file system may pass through the edge node 315”);
transmitting the executable code to the user device in response to receiving a message from the user device to download the executable code from the collaboration system server (Abstract, “...A computing device may send, to a code repository, a request to migrate code. The request may include, for example, an identifier for the code. In response to the request, the computing device may receive, from the code repository, the code. The computing device may generate one or more directories for the code. The computing device may migrate the code to the one or more directories. The code and the one or more directories may be synchronized to one or more other computing devices;” [0038], “...The edge node 315 may be utilized as a gateway to a distributed file system, such as a Hadoop Distributed 
McKenzie also doesn’t teach: wherein the local file system processes locally-stored metadata; wherein the executable code is executable at the user device to configure the local file system to: issue first requests from the user device to perform a first access to server-side collaboration data from the collaboration system server; issue second requests from the user device to perform a second access to the server-side collaboration data, the second requests to retrieve additional server-side collaboration data based at least in part on a prediction; store, by the local file system, at least a portion of the additional server-side collaboration data on the user device to form locally-stored collaboration system information and local metadata; and to process, by the local file system, user input to search the locally-stored collaboration system information using the local metadata and without performing a third access to the remotely-stored collaboration system information. In an analogous art, Zuckerman teaches: 
wherein the executable code is executable at the user device to configure the local file system to:
	issue first requests from the user device to perform a first access to server-side collaboration data from the collaboration system server (Abstract; [0023]);
issue second requests from the user device to perform a second access to the server-side data, the second requests to retrieve additional server-side data based at least in part on a prediction (Abstract; [0023]);
	store, by the local file system at least a portion of the additional server-side data on the user device to form locally-stored collaboration system information (Fig. 4 – arrow 420).
	It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify generating one or more directories for the code and migrating the code to the one or more directories and synchronizing the code and the one or more directories to one or more other computing devices as taught by McKenzie with the inclusion of receiving a query to a directory in a file system and in response to the query, retrieving additional information in anticipation of another query for 
McKenzie in view of Zuckerman also doesn’t teach: wherein the local file system processes locally-stored metadata; store, by the local file system at least a portion of the additional server-side data on the user device to form local metadata. In an analogous art, Byrne teaches: 
wherein the local file system processes locally-stored metadata (e.g. identifiers; Col. 5, ll. 59-67); 
store, by the local file system at least a portion of the additional server-side data on the user device to form local metadata (e.g. identifiers; Col. 5, ll. 59-67);
process, by the local file system, user input to search the locally-stored collaboration system information using the local metadata and without performing a third access to the remotely-stored collaboration system information (Col. 5, ll. 31-57, “...data capture routine 37 is used to capture information about a user’s data access history...the data analysis routine 39 uses such information to calculate when entries should be pre-fetched and stored in the cache and the identity of such entries...Based on the information generated by the data analysis routine 39, the control routine 41 manages the pre-fetching and caching of user information...;” Col. 5, ll. 59-67, “Preferably, the user’s data access history is stored in the Type I cache. The entries actually retrieved from the backing store as a result of the user’s queries preferably are stored in the Type II cache. By implementing the Type I and Type II caches in the directory service local storage area, repetitive search queries are handled without resort to the relational database 38 as will be seen...According to the invention, a unit of the Type I cache is a set of identifiers (IDs) that qualify for a given LDAP search query of a particular filter key. The unit is indexed by that filter key. A unit of Type II cache is an entry qualified for the search and is indexed by its identifier”).
	It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify generating one or more directories for the code and migrating the code to the one or more directories and synchronizing the code and the one or more directories to one or more other computing devices and receiving a query to a directory in a file system and in response to the query, retrieving additional information in anticipation of another query for the additional information as taught by 

Regarding claim 13, McKenzie discloses:
	A computer readable medium (e.g. software; [0019]), embodied in a non-transitory computer readable medium (e.g. memory; [0019]), the non-transitory computer readable medium having stored thereon a sequence of instructions which, when stored in memory and executed by one or more processors causes the one or more processors ([0019]) to perform a set of acts for client-side processing of remotely-stored collaboration system information (e.g. the code and the one or more directories may be synchronized to one or more other computing devices; Abstract; [0038]), the set of acts comprising:
providing, at a collaboration system server, executable code for implementing a local file system (Abstract, “...A computing device may send, to a code repository, a request to migrate code. The request may include, for example, an identifier for the code. In response to the request, the computing device may receive, from the code repository, the code. The computing device may generate one or more directories for the code. The computing device may migrate the code to the one or more directories. The code and the one or more directories may be synchronized to one or more other computing devices;” [0038], “...The edge node 315 may be utilized as a gateway to a distributed file system, such as a Hadoop Distributed File System (HDFS) and may include a code migration tool. Accordingly, requests from users to the distributed file system may pass through the edge node 315”);
transmitting the executable code to the user device in response to receiving a message from the user device to download the executable code from the collaboration system server (Abstract, “...A computing device may send, to a code repository, a request to migrate code. The request may include, for example, an identifier for the code. In response to the request, the computing device may receive, from the code repository, the code. The computing device may generate one or more directories 
McKenzie also doesn’t teach: wherein the local file system processes locally-stored metadata; wherein the executable code is executable at the user device to configure the local file system to: issue first requests from the user device to perform a first access to server-side collaboration data from the collaboration system server; issue second requests from the user device to perform a second access to the server-side collaboration data, the second requests to retrieve additional server-side collaboration data based at least in part on a prediction; store, by the local file system, at least a portion of the additional server-side collaboration data on the user device to form locally-stored collaboration system information and local metadata; and to process, by the local file system, user input to search the locally-stored collaboration system information using the local metadata and without performing a third access to the remotely-stored collaboration system information. In an analogous art, Zuckerman teaches: 
wherein the executable code is executable at the user device to configure the local file system to:
	issue first requests from the user device to perform a first access to server-side collaboration data from the collaboration system server (Abstract; [0023]);
issue second requests from the user device to perform a second access to the server-side data, the second requests to retrieve additional server-side data based at least in part on a prediction (Abstract; [0023]);
	store, by the local file system at least a portion of the additional server-side data on the user device to form locally-stored collaboration system information (Fig. 4 – arrow 420).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify generating one or more directories for the code and migrating the code to the one or more directories and synchronizing the code and the one or more directories to one or more other 
McKenzie in view of Zuckerman also doesn’t teach: wherein the local file system processes locally-stored metadata; store, by the local file system at least a portion of the additional server-side data on the user device to form local metadata. In an analogous art, Byrne teaches: 
wherein the local file system processes locally-stored metadata (e.g. identifiers; Col. 5, ll. 59-67); 
store, by the local file system at least a portion of the additional server-side data on the user device to form local metadata (e.g. identifiers; Col. 5, ll. 59-67);
process, by the local file system, user input to search the locally-stored collaboration system information using the local metadata and without performing a third access to the remotely-stored collaboration system information (Col. 5, ll. 31-57, “...data capture routine 37 is used to capture information about a user’s data access history...the data analysis routine 39 uses such information to calculate when entries should be pre-fetched and stored in the cache and the identity of such entries...Based on the information generated by the data analysis routine 39, the control routine 41 manages the pre-fetching and caching of user information...;” Col. 5, ll. 59-67, “Preferably, the user’s data access history is stored in the Type I cache. The entries actually retrieved from the backing store as a result of the user’s queries preferably are stored in the Type II cache. By implementing the Type I and Type II caches in the directory service local storage area, repetitive search queries are handled without resort to the relational database 38 as will be seen...According to the invention, a unit of the Type I cache is a set of identifiers (IDs) that qualify for a given LDAP search query of a particular filter key. The unit is indexed by that filter key. A unit of Type II cache is an entry qualified for the search and is indexed by its identifier”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify generating one or more directories for the code and migrating the code to the one or more directories and synchronizing the code and the one or more directories to one or more other 

Regarding claim 19, McKenzie discloses:
A system for client-side processing of remotely-stored collaboration system information (e.g. the code and the one or more directories may be synchronized to one or more other computing devices; Abstract; [0038]), the system comprising:
a storage medium (e.g. memory; [0019]) having stored thereon a sequence of instructions (e.g. software; [0019]); and 
one or more processors ([0019]) that execute the sequence of instructions to cause the one or more processors to perform a set of acts, the set of acts comprising:
providing, at a collaboration system server, executable code for implementing a local file system (Abstract, “...A computing device may send, to a code repository, a request to migrate code. The request may include, for example, an identifier for the code. In response to the request, the computing device may receive, from the code repository, the code. The computing device may generate one or more directories for the code. The computing device may migrate the code to the one or more directories. The code and the one or more directories may be synchronized to one or more other computing devices;” [0038], “...The edge node 315 may be utilized as a gateway to a distributed file system, such as a Hadoop Distributed File System (HDFS) and may include a code migration tool. Accordingly, requests from users to the distributed file system may pass through the edge node 315”);
transmitting the executable code to the user device in response to receiving a message from the user device to download the executable code from the collaboration system server (Abstract, “...A computing device may send, to a code repository, a request to migrate code. The request 
McKenzie also doesn’t teach: wherein the local file system processes locally-stored metadata; wherein the executable code is executable at the user device to configure the local file system to: issue first requests from the user device to perform a first access to server-side collaboration data from the collaboration system server; issue second requests from the user device to perform a second access to the server-side collaboration data, the second requests to retrieve additional server-side collaboration data based at least in part on a prediction; store, by the local file system, at least a portion of the additional server-side collaboration data on the user device to form locally-stored collaboration system information and local metadata; and to process, by the local file system, user input to search the locally-stored collaboration system information using the local metadata and without performing a third access to the remotely-stored collaboration system information. In an analogous art, Zuckerman teaches: 
wherein the executable code is executable at the user device to configure the local file system to:
	issue first requests from the user device to perform a first access to server-side collaboration data from the collaboration system server (Abstract; [0023]);
issue second requests from the user device to perform a second access to the server-side data, the second requests to retrieve additional server-side data based at least in part on a prediction (Abstract; [0023]);
	store, by the local file system at least a portion of the additional server-side data on the user device to form locally-stored collaboration system information (Fig. 4 – arrow 420).

McKenzie in view of Zuckerman also doesn’t teach: wherein the local file system processes locally-stored metadata; store, by the local file system at least a portion of the additional server-side data on the user device to form local metadata. In an analogous art, Byrne teaches: 
wherein the local file system processes locally-stored metadata (e.g. identifiers; Col. 5, ll. 59-67); 
store, by the local file system at least a portion of the additional server-side data on the user device to form local metadata (e.g. identifiers; Col. 5, ll. 59-67);
process, by the local file system, user input to search the locally-stored collaboration system information using the local metadata and without performing a third access to the remotely-stored collaboration system information (Col. 5, ll. 31-57, “...data capture routine 37 is used to capture information about a user’s data access history...the data analysis routine 39 uses such information to calculate when entries should be pre-fetched and stored in the cache and the identity of such entries...Based on the information generated by the data analysis routine 39, the control routine 41 manages the pre-fetching and caching of user information...;” Col. 5, ll. 59-67, “Preferably, the user’s data access history is stored in the Type I cache. The entries actually retrieved from the backing store as a result of the user’s queries preferably are stored in the Type II cache. By implementing the Type I and Type II caches in the directory service local storage area, repetitive search queries are handled without resort to the relational database 38 as will be seen...According to the invention, a unit of the Type I cache is a set of identifiers (IDs) that qualify for a given LDAP search query of a particular filter key. The unit is indexed by that filter key. A unit of Type II cache is an entry qualified for the search and is indexed by its identifier”).


Regarding claim 21, McKenzie-Zuckerman-Byrne discloses the method of claim 1, however Zuckerman teaches:
wherein the additional server-side collaboration data is predictively fetched for a user from the collaboration system server (Abstract; [0023]) based at least in part upon a collaboration event carried out over a collaboration object by a collaborator of the user ([0031], “...a client application may also be interested in supplementing directory information with attributes of individual objects that are listed in the directory...”), wherein the additional server-side collaboration data corresponding to the collaboration object acted upon by the collaborator is predictively fetched into the locally-stored collaboration system information according to the second access to avoid performing network operations to perform the third access to the remotely-stored collaboration system information (Fig. 4 – arrow 420).

Claim(s) 2, 3, 7, 14-15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over McKenzie et al. (US 2017/0124073) in view of Zuckerman et al. (US 2014/0214889) and Byrne et al. (US 6,539,382), as applied to claim(s) 1, 13, 19, and 21, in further view of Shtuchkin et al. (US 2018/0188901), hereafter referred to as “Shtuchkin”.

Regarding claim 2, McKenzie-Zuckerman-Byrne discloses the method of claim 1. McKenzie in view of Zuckerman and in further view of Byrne also doesn’t teach: displaying at least a portion of the server-side collaboration data on a display of the user device; interacting with a user through the display, the interaction comprising at least one action taken over a shared content object; capturing at least one user-initiated event at the user device; combining aspects of the at least one user-initiated event with at least one aspect of the server-side collaboration data that was retrieved from the collaboration server. In an analogous art, Shtuchkin teaches: 
displaying at least a portion of the server-side collaboration data on a display of the user device ([0080], “...client collaboration service 160 can detect that a user has opened a content item, and can provide an overlay with additional information for the content item, such as collaboration data...”); 
interacting with a user through the display, the interaction comprising at least one action taken over a shared content object ([0150], “The workspace can include a graphical user interface as previously described, for displaying content items in the workspace, organizing content items in the workspace, enabling a user to add or remove content items from the workspace, enable a user to interact with content items in the workspace and/or other users that are members of the workspace...”);
capturing at least one user-initiated event at the user device ([0153], “...focus area application 168 can monitor events associated with the input criteria. For example, if the input criteria includes Topic A, then focus area application 168 can monitor events that may be related to Topic A. The events can include computer or user activity...”); and
combining aspects of the at least one user-initiated event with at least one aspect of the server-side collaboration data that was retrieved from the collaboration server ([0153], “...synchronization events...”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify generating one or more directories for the code and migrating the code to the one or more directories and synchronizing the code and the one or more directories to one or more other computing devices and receiving a query to a directory in a file system and in response to the query, retrieving additional information in anticipation of another query for the additional information and storing metadata pertaining to said remote data and performing a given LDAP search query on Type II cache 

Regarding claim 3, McKenzie-Zuckerman-Byrne-Shtuchkin discloses the method of claim 2, however Shtuchkin teaches:
wherein the server-side collaboration data comprises at least one of, a shared content object, an attribute of a shared content object, or an event object that characterizes an event performed over a shared content object ([0150]; [0153]).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify generating one or more directories for the code and migrating the code to the one or more directories and synchronizing the code and the one or more directories to one or more other computing devices and receiving a query to a directory in a file system and in response to the query, retrieving additional information in anticipation of another query for the additional information and storing metadata pertaining to said remote data and performing a given LDAP search query on Type II cache while also relying on data access history for the user as stored in Type I cache to determine a recommended pre-fetch time and populating Type II cache with information that is expected to be needed by the user as a result of that access history as taught by McKenzie, Zuckerman, and Byrne with the inclusion of the graphical user interface for displaying content items in the workspace, organizing content items in the workspace, enabling a user to add or remove content items from the workspace, enable a user to interact with content items in the workspace and/or other users that are members of the workspace as taught by Shtuchkin because the graphical user interface is designed to display useful information to the user. 

Regarding claim 7, McKenzie-Zuckerman-Byrne-Shtuchkin discloses the method of claim 2, however Shtuchkin teaches:
wherein the aspects of the at least one user-initiated event is a search term, and wherein the aspect of the server-side collaboration data comprises at least a portion of metadata that was retrieved from the collaboration server ([0078]; [0153]).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify generating one or more directories for the code and migrating the code to the one or more directories and synchronizing the code and the one or more directories to one or more other computing devices and receiving a query to a directory in a file system and in response to the query, retrieving additional information in anticipation of another query for the additional information and storing metadata pertaining to said remote data and performing a given LDAP search query on Type II cache while also relying on data access history for the user as stored in Type I cache to determine a recommended pre-fetch time and populating Type II cache with information that is expected to be needed by the user as a result of that access history as taught by McKenzie, Zuckerman, and Byrne with the inclusion of the graphical user interface for displaying content items in the workspace, organizing content items in the workspace, enabling a user to add or remove content items from the workspace, enable a user to interact with content items in the workspace and/or other users that are members of the workspace as taught by Shtuchkin because the graphical user interface is designed to display useful information to the user. 

Regarding claim 14, McKenzie-Zuckerman-Byrne discloses the method of claim 13. McKenzie in view of Zuckerman and in further view of Byrne also doesn’t teach: displaying at least a portion of the server-side collaboration data on a display of the user device; interacting with a user through the display, the interaction comprising at least one action taken over a shared content object; capturing at least one user-initiated event at the user device; combining aspects of the at least one user-initiated event with at least one aspect of the server-side collaboration data that was retrieved from the collaboration server. In an analogous art, Shtuchkin teaches: 
displaying at least a portion of the server-side collaboration data on a display of the user device ([0080], “...client collaboration service 160 can detect that a user has opened a content item, and can provide an overlay with additional information for the content item, such as collaboration data...”); 
interacting with a user through the display, the interaction comprising at least one action taken over a shared content object ([0150], “The workspace can include a graphical user interface as previously described, for displaying content items in the workspace, organizing content items in the workspace, enabling a user to add or remove content items from the workspace, enable a user to interact with content items in the workspace and/or other users that are members of the workspace...”);
capturing at least one user-initiated event at the user device ([0153], “...focus area application 168 can monitor events associated with the input criteria. For example, if the input criteria includes Topic A, then focus area application 168 can monitor events that may be related to Topic A. The events can include computer or user activity...”); and
combining aspects of the at least one user-initiated event with at least one aspect of the server-side collaboration data that was retrieved from the collaboration server ([0153], “...synchronization events...”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify generating one or more directories for the code and migrating the code to the one or more directories and synchronizing the code and the one or more directories to one or more other computing devices and receiving a query to a directory in a file system and in response to the query, retrieving additional information in anticipation of another query for the additional information and storing metadata pertaining to said remote data and performing a given LDAP search query on Type II cache while also relying on data access history for the user as stored in Type I cache to determine a recommended pre-fetch time and populating Type II cache with information that is expected to be needed by the user as a result of that access history as taught by McKenzie, Zuckerman, and Byrne with the inclusion of the graphical user interface for displaying content items in the workspace, organizing content items in the workspace, enabling a user to add or remove content items from the workspace, enable a user to interact with content items in the workspace and/or other users that are members of the 

Regarding claim 15, McKenzie-Zuckerman-Byrne-Shtuchkin discloses the method of claim 14, however Shtuchkin teaches:
wherein the server-side collaboration data comprises at least one of, a shared content object, an attribute of a shared content object, or an event object that characterizes an event performed over a shared content object ([0150]; [0153]).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify generating one or more directories for the code and migrating the code to the one or more directories and synchronizing the code and the one or more directories to one or more other computing devices and receiving a query to a directory in a file system and in response to the query, retrieving additional information in anticipation of another query for the additional information and storing metadata pertaining to said remote data and performing a given LDAP search query on Type II cache while also relying on data access history for the user as stored in Type I cache to determine a recommended pre-fetch time and populating Type II cache with information that is expected to be needed by the user as a result of that access history as taught by McKenzie, Zuckerman, and Byrne with the inclusion of the graphical user interface for displaying content items in the workspace, organizing content items in the workspace, enabling a user to add or remove content items from the workspace, enable a user to interact with content items in the workspace and/or other users that are members of the workspace as taught by Shtuchkin because the graphical user interface is designed to display useful information to the user. 

Regarding claim 20, McKenzie-Zuckerman-Byrne discloses the method of claim 1. McKenzie in view of Zuckerman and in further view of Byrne also doesn’t teach: displaying at least a portion of the server-side collaboration data on a display of the user device; interacting with a user through the display, the interaction comprising at least one action taken over a shared content object; capturing at least one user-initiated event at the user device; combining aspects of the at least one user-initiated event with at least one aspect of the server-side collaboration data that was retrieved from the collaboration server. In an analogous art, Shtuchkin teaches: 
displaying at least a portion of the server-side collaboration data on a display of the user device ([0080], “...client collaboration service 160 can detect that a user has opened a content item, and can provide an overlay with additional information for the content item, such as collaboration data...”); 
interacting with a user through the display, the interaction comprising at least one action taken over a shared content object ([0150], “The workspace can include a graphical user interface as previously described, for displaying content items in the workspace, organizing content items in the workspace, enabling a user to add or remove content items from the workspace, enable a user to interact with content items in the workspace and/or other users that are members of the workspace...”);
capturing at least one user-initiated event at the user device ([0153], “...focus area application 168 can monitor events associated with the input criteria. For example, if the input criteria includes Topic A, then focus area application 168 can monitor events that may be related to Topic A. The events can include computer or user activity...”); and
combining aspects of the at least one user-initiated event with at least one aspect of the server-side collaboration data that was retrieved from the collaboration server ([0153], “...synchronization events...”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify generating one or more directories for the code and migrating the code to the one or more directories and synchronizing the code and the one or more directories to one or more other computing devices and receiving a query to a directory in a file system and in response to the query, retrieving additional information in anticipation of another query for the additional information and storing metadata pertaining to said remote data and performing a given LDAP search query on Type II cache while also relying on data access history for the user as stored in Type I cache to determine a recommended pre-fetch time and populating Type II cache with information that is expected to be needed by the user as a result of that access history as taught by McKenzie, Zuckerman, and Byrne with the inclusion of the graphical user interface for displaying content items in the workspace, organizing content items in the workspace, enabling a user to add or remove content items from the workspace, enable a . 

Claim(s) 4, 6, 10-11, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over McKenzie et al. (US 2017/0124073) in view of Zuckerman et al. (US 2014/0214889), Byrne et al. (US 6,539,382), and Shtuchkin et al. (US 2018/0188901), as applied to claim(s) 2, 3, 7, 14-15, and 20, in further view of Shi et al. (US 2016/0147432), hereafter referred to as “Shi”, in further view of Chaney et al. (US 2011/0218983), hereafter referred to as “Chaney”.

Regarding claim 4, McKenzie-Zuckerman-Byrne-Shtuchkin discloses the method of claim 2. McKenzie in view of Zuckerman, Byrne, and in further view of Shtuchkin also doesn’t teach: organizing a first set of display screen devices pertaining to shared collaboration object metadata taken from local storage of the user device; sending a query to the collaboration server; displaying the first set of display screen devices before receiving responses of the query into a second set of display screen devices; and organizing at least some of the responses of query into a second set of display screen devices; and displaying a combination of the first set of display screen devices and the second set of display screen devices. In an analogous art, Shi teaches:
displaying the first set of display screen devices before receiving responses of the query into a second set of display screen devices ([0036], “...A shared desktop 304, which may be displayed on a display screen associated with a presenter in a collaborative meeting, displays a window 308 that is shared, e.g., active, during the collaborative meeting...”);
displaying a combination of the first set of display screen devices and the second set of display screen devices ([0041], “...a presenter during a collaborative session may share his or her desktop, and his or her desktop may have multiple open windows...”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify generating one or more directories for the code and migrating the code to the one or more directories and synchronizing the code and the one or more directories to one or more other 
McKenzie in view of Zuckerman, Byrne, Shtuchkin, and in further view of Shi also doesn’t teach: organizing a first set of display screen devices pertaining to shared collaboration object metadata taken from local storage of the user device; sending a query to the collaboration server; organizing at least some of the responses of the query into a second set of display screen devices. In an analogous art, Chaney teaches: 
organizing a first set of display screen devices (e.g. first display set; [0008]) pertaining to shared collaboration object metadata (e.g. organizing and grouping metadata for display and first display set fields; [0008]) taken from local storage of the user device (e.g. the field information may be stored in temporary storage and later saved to the metadata organization database; Fig. 2);
sending a query to the collaboration server (e.g. querying a metadata database for a set of metadata data; Fig. 2; [0060], “...the metadata organization system 200 may be implemented on other systems...server...”);
organizing at least some of the responses of the query into a second set of display screen devices (e.g. second display set; [0008]; [0012], “...organizing, displaying, and allowing access to metadata from a metadata database on a plurality of platforms...”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify generating one or more directories for the code and migrating the code to the one or more directories and synchronizing the code and the one or more directories to one or more other computing devices and receiving a query to a directory in a file system and in response to the query, retrieving additional information in anticipation of another query for the additional information and storing metadata pertaining to said remote data and performing a given LDAP search query on Type II cache while also relying on data access history for the user as stored in Type I cache to determine a recommended pre-fetch time and populating Type II cache with information that is expected to be needed by the user as a result of that access history and the graphical user interface for displaying content items in the workspace, organizing content items in the workspace, enabling a user to add or remove content items from the workspace, enable a user to interact with content items in the workspace and/or other users that are members of the workspace and displaying a shared desktop on a display screen associated with the presenter in a collaborative meeting and displaying a window that tis active during the collaborative meeting as taught by McKenzie, Zuckerman, Byrne, Shtuchkin, and Shi with the inclusion of organizing and grouping metadata for display as taught by Chaney because data which is meant for one of these display screen devices may be differentiated from data which is meant for the other display screen device.

Regarding claim 6, McKenzie-Zuckerman-Byrne-Shtuchkin-Shi-Chaney discloses the method of claim 4, however Chaney teaches: 
wherein the first set of display screen devices (e.g. first display set; [0008]) comprises at least a portion of results of a content object search taken from the local storage (e.g. first display set fields; [0008]), and wherein the second set of display screen devices (e.g. second display set; [0008]) comprises at least a portion of results of a content object search that has been executed on the collaboration server (e.g. second display set fields; [0008]).


Regarding claim 10, McKenzie-Zuckerman-Byrne-Shtuchkin discloses the method of claim 2. McKenzie in view of Zuckerman, Byrne, and in further view of Shtuchkin also doesn’t teach: organizing a first set of display screen devices pertaining to shared collaboration object metadata that had been favorited by the user; sending a query to the collaboration server, the query comprising at least one aspect of the shared collaboration object metadata that had been favorited by the user; displaying the first set of display screen devices before receiving responses to the query from the collaboration server; organizing at least some of the responses of the query into a second set of display screen devices; and displaying a combination of the first set of display screen devices and the second set of display screen devices. In an analogous art, Shi teaches:
displaying the first set of display screen devices before receiving responses of the query into a second set of display screen devices ([0036], “...A shared desktop 304, which may be displayed on a display screen associated with a presenter in a collaborative meeting, displays a window 308 that is shared, e.g., active, during the collaborative meeting...”);
displaying a combination of the first set of display screen devices and the second set of display screen devices ([0041], “...a presenter during a collaborative session may share his or her desktop, and his or her desktop may have multiple open windows...”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify generating one or more directories for the code and migrating the code to the one or more directories and synchronizing the code and the one or more directories to one or more other computing devices and receiving a query to a directory in a file system and in response to the query, retrieving additional information in anticipation of another query for the additional information and storing metadata pertaining to said remote data and performing a given LDAP search query on Type II cache while also relying on data access history for the user as stored in Type I cache to determine a recommended pre-fetch time and populating Type II cache with information that is expected to be needed by the user as a result of that access history and the graphical user interface for displaying content items in the workspace, organizing content items in the workspace, enabling a user to add or remove content items from the workspace, enable a user to interact with content items in the workspace and/or other users that are members of the workspace as taught by McKenzie, Zuckerman, Byrne, and Shtuchkin with the inclusion of displaying a shared desktop on a display screen associated with the presenter in a collaborative meeting and displaying a window that tis active during the collaborative meeting as taught by Shi because the active window is designed to be overlay on the shared desktop and the shared desktop is a virtual machine emulating a remote desktop and the presenter during a collaboration session may present content items to the active window to be shared to the second display screen.
McKenzie in view of Zuckerman, Byrne, Shtuchkin, and in further view of Shi also doesn’t teach: organizing a first set of display screen devices pertaining to shared collaboration object metadata that had been favorited taken from local storage of the user device; sending a query to the collaboration server, the query comprising at least one aspect of the shared collaboration object metadata that had been favorited by the user; organizing at least some of the responses of the query into a second set of display screen devices. In an analogous art, Chaney teaches: 
organizing a first set of display screen devices (e.g. first display set; [0008]) pertaining to shared collaboration object metadata (e.g. organizing and grouping metadata for display and first display set fields; [0008]) that had been favorited (e.g. favorite field; [0054]) taken from local storage of the user device taken from local storage of the user device (e.g. the field information may be stored in temporary storage and later saved to the metadata organization database; Fig. 2);
sending a query to the collaboration server, the query comprising at least one aspect of the shared collaboration object metadata that had been favorited by the user (e.g. querying a metadata database for a set of metadata data; Fig. 2; [0054]; [0060], “...the metadata organization system 200 may be implemented on other systems...server...”);
organizing at least some of the responses of the query into a second set of display screen devices (e.g. second display set; [0008]; [0012], “...organizing, displaying, and allowing access to metadata from a metadata database on a plurality of platforms...”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify generating one or more directories for the code and migrating the code to the one or more directories and synchronizing the code and the one or more directories to one or more other computing devices and receiving a query to a directory in a file system and in response to the query, retrieving additional information in anticipation of another query for the additional information and storing metadata pertaining to said remote data and performing a given LDAP search query on Type II cache while also relying on data access history for the user as stored in Type I cache to determine a recommended pre-fetch time and populating Type II cache with information that is expected to be needed by the user as a result of that access history and the graphical user interface for displaying content items in the workspace, organizing content items in the workspace, enabling a user to add or remove content items from the workspace, enable a user to interact with content items in the workspace and/or other users that are members of the workspace and displaying a shared desktop on a display screen associated with the presenter in a collaborative meeting and displaying a window that tis active during the collaborative meeting as taught by McKenzie, Zuckerman, Byrne, Shtuchkin, and Shi with the inclusion of 

Regarding claim 11, McKenzie-Zuckerman-Byrne-Shtuchkin-Shi-Chansey discloses the method of claim 10, however Chaney teaches:
wherein the second set of display screen devices (e.g. second display set; [0008]) correspond to shared collaboration object metadata (e.g. second display set fields; [0008]) that had not been favorited by the user (e.g. favorite field; [0054]).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify generating one or more directories for the code and migrating the code to the one or more directories and synchronizing the code and the one or more directories to one or more other computing devices and receiving a query to a directory in a file system and in response to the query, retrieving additional information in anticipation of another query for the additional information and storing metadata pertaining to said remote data and accessing local copies utilizing said metadata and the graphical user interface for displaying content items in the workspace, organizing content items in the workspace, enabling a user to add or remove content items from the workspace, enable a user to interact with content items in the workspace and/or other users that are members of the workspace and displaying a shared desktop on a display screen associated with the presenter in a collaborative meeting and displaying a window that tis active during the collaborative meeting as taught by McKenzie, Zuckerman, Byrne, Shtuchkin, and Shi with the inclusion of organizing and grouping metadata for display as taught by Chaney because data which is meant for one of these display screen devices may be differentiated from data which is meant for the other display screen device.

Regarding claim 16, McKenzie-Zuckerman-Byrne-Shtuchkin discloses the method of claim 14. McKenzie in view of Zuckerman, Byrne, and in further view of Shtuchkin also doesn’t teach: organizing a first set of display screen devices pertaining to shared collaboration object metadata taken from local storage of the user device; sending a query to the collaboration server; displaying the first set of display screen devices before receiving responses of the query into a second set of display screen devices; and organizing at least some of the responses of query into a second set of display screen devices; and displaying a combination of the first set of display screen devices and the second set of display screen devices. In an analogous art, Shi teaches:
displaying the first set of display screen devices before receiving responses of the query into a second set of display screen devices ([0036], “...A shared desktop 304, which may be displayed on a display screen associated with a presenter in a collaborative meeting, displays a window 308 that is shared, e.g., active, during the collaborative meeting...”);
displaying a combination of the first set of display screen devices and the second set of display screen devices ([0041], “...a presenter during a collaborative session may share his or her desktop, and his or her desktop may have multiple open windows...”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify generating one or more directories for the code and migrating the code to the one or more directories and synchronizing the code and the one or more directories to one or more other computing devices and receiving a query to a directory in a file system and in response to the query, retrieving additional information in anticipation of another query for the additional information and storing metadata pertaining to said remote data and accessing local copies utilizing said metadata and the graphical user interface for displaying content items in the workspace, organizing content items in the workspace, enabling a user to add or remove content items from the workspace, enable a user to interact with content items in the workspace and/or other users that are members of the workspace as taught by McKenzie, Zuckerman, Byrne, and Shtuchkin with the inclusion of displaying a shared desktop on a display screen associated with the presenter in a collaborative meeting and displaying a window that tis active during the collaborative meeting as taught by Shi because the active window is designed to be overlay on the shared desktop and the shared desktop is a virtual machine emulating a remote desktop and the presenter during a collaboration session may present content items to the active window to be shared to the second display screen.
McKenzie in view of Zuckerman, Shtuchkin, and in further view of Shi also doesn’t teach: organizing a first set of display screen devices pertaining to shared collaboration object metadata taken from local storage of the user device; sending a query to the collaboration server; organizing at least some of the responses of the query into a second set of display screen devices. In an analogous art, Chaney teaches: 
organizing a first set of display screen devices (e.g. first display set; [0008]) pertaining to shared collaboration object metadata (e.g. organizing and grouping metadata for display and first display set fields; [0008]) taken from local storage of the user device (e.g. the field information may be stored in temporary storage and later saved to the metadata organization database; Fig. 2)
sending a query to the collaboration server (e.g. querying a metadata database for a set of metadata data; Fig. 2; [0060], “...the metadata organization system 200 may be implemented on other systems...server...”);
organizing at least some of the responses of the query into a second set of display screen devices (e.g. second display set; [0008], [0012], “...organizing, displaying, and allowing access to metadata from a metadata database on a plurality of platforms...”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify generating one or more directories for the code and migrating the code to the one or more directories and synchronizing the code and the one or more directories to one or more other computing devices and receiving a query to a directory in a file system and in response to the query, retrieving additional information in anticipation of another query for the additional information and storing metadata pertaining to said remote data and accessing local copies utilizing said metadata and the graphical user interface for displaying content items in the workspace, organizing content items in the workspace, enabling a user to add or remove content items from the workspace, enable a user to interact with content items in the workspace and/or other users that are members of the workspace and displaying a shared desktop on a display screen associated with the presenter in a collaborative meeting and displaying a window that tis active during the collaborative meeting as taught by McKenzie, Zuckerman, Byrne, Shtuchkin, and Shi with the inclusion of organizing and grouping metadata for display as taught by Chaney because data which is meant for one of these display screen devices may be differentiated from data which is meant for the other display screen device.

Regarding claim 18, McKenzie-Zuckerman-Byrne-Shtuchkin-Shi-Chaney discloses the method of claim 16, however Chaney teaches: 
wherein the first set of display screen devices (e.g. first display set; [0008]) comprises at least a portion of results of a content object search taken from the local storage (e.g. first display set fields; [0008]), and wherein the second set of display screen devices (e.g. second display set; [0008]) comprises at least a portion of results of a content object search that has been executed on the collaboration server (e.g. second display set fields; [0008]).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify generating one or more directories for the code and migrating the code to the one or more directories and synchronizing the code and the one or more directories to one or more other computing devices and receiving a query to a directory in a file system and in response to the query, retrieving additional information in anticipation of another query for the additional information and storing metadata pertaining to said remote data and accessing local copies utilizing said metadata and the graphical user interface for displaying content items in the workspace, organizing content items in the workspace, enabling a user to add or remove content items from the workspace, enable a user to interact with content items in the workspace and/or other users that are members of the workspace and displaying a shared desktop on a display screen associated with the presenter in a collaborative meeting and displaying a window that tis active during the collaborative meeting as taught by McKenzie, Zuckerman, Byrne, Shtuchkin, and Shi with the inclusion of organizing and grouping metadata for display as taught by Chaney because data which is meant for one of these display screen devices may be differentiated from data which is meant for the other display screen device.

Claim(s) 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over McKenzie et al. (US 2017/0124073) in view of Zuckerman et al. (US 2014/0214889), Byrne et al. (US 6,539,382), Shtuchkin et al. (US 2018/0188901), Shi et al. (US 2016/0147432), and Chaney et al. (US 2011/0218983), as applied to claim(s) 4, 6, 10-11, 16, and 18, in further view of Parsons et al. (US 7,620,633), hereafter referred to as “Parsons”.

Regarding claim 5, McKenzie-Zuckerman-Byrne-Shtuchkin-Shi-Chansey discloses the method of claim 4. McKenzie in view of Zuckerman, Byrne, Shtuchkin, Shi, and in further view of Chansey also doesn’t teach: wherein the first set of display screen devices comprises at least one of a, preview taken from the local storage, or a thumbnail taken from the local storage. In an analogous art, Parsons teaches: 
wherein the first set of display screen devices comprises at least one of, a preview taken from the local storage (Col. 7, ll. 17-39, “...a content item preview window 154...”), or a thumbnail taken from the local storage (the claim elements are recited in the alternative where only one of the two options is required to teach the instant claim).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify generating one or more directories for the code and migrating the code to the one or more directories and synchronizing the code and the one or more directories to one or more other computing devices and receiving a query to a directory in a file system and in response to the query, retrieving additional information in anticipation of another query for the additional information and storing metadata pertaining to said remote data and accessing local copies utilizing said metadata and the graphical user interface for displaying content items in the workspace, organizing content items in the workspace, enabling a user to add or remove content items from the workspace, enable a user to interact with content items in the workspace and/or other users that are members of the workspace and displaying a shared desktop on a display screen associated with the presenter in a collaborative meeting and displaying a window that tis active during the collaborative meeting and organizing and grouping metadata for display as taught by McKenzie, Zuckerman, Byrne, Shtuchkin, Shi, and Chaney with the inclusion of a content item preview window as taught by Parsons because the content item preview window is designed to present useful information to the user.

Regarding claim 17, McKenzie-Zuckerman-Byrne-Shtuchkin-Shi-Chaney discloses the method of claim 16. McKenzie in view of Zuckerman, Byrne, Shtuchkin, Shi and in further view of Chaney also doesn’t teach: wherein the first set of display screen devices comprises at least one of a, preview taken from the local storage, or a thumbnail taken from the local storage. In an analogous art, Parsons teaches: 
wherein the first set of display screen devices comprises at least one of, a preview taken from the local storage (Col. 7, ll. 17-39, “...a content item preview window 154...”), or a thumbnail taken from the local storage (the claim elements are recited in the alternative where only one of the two options is required to teach the instant claim).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify generating one or more directories for the code and migrating the code to the one or more directories and synchronizing the code and the one or more directories to one or more other computing devices and receiving a query to a directory in a file system and in response to the query, retrieving additional information in anticipation of another query for the additional information and storing metadata pertaining to said remote data and accessing local copies utilizing said metadata and the graphical user interface for displaying content items in the workspace, organizing content items in the workspace, enabling a user to add or remove content items from the workspace, enable a user to interact with content items in the workspace and/or other users that are members of the workspace and displaying a shared desktop on a display screen associated with the presenter in a collaborative meeting and displaying a window that tis active during the collaborative meeting and organizing and grouping metadata for display as taught by McKenzie, Zuckerman, Byrne, Shtuchkin, Shi, and Chaney with the inclusion of a content item preview window as taught by Parsons because the content item preview window is designed to present useful information to the user.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over McKenzie et al. (US 2017/0124073) in view of Zuckerman et al. (US 2014/0214889), Byrne et al. (US 6,539,382), and Shtuchkin et al. (US 2018/0188901), as applied to claim(s) 2, 3, 7, 14-15, and 20, in further view of Westbrook et al. (US 2017/0300581), hereafter referred to as “Westbrook”.

Regarding claim 8, McKenzie-Zuckerman-Byrne-Shtuchkin discloses the method of claim 7. McKenzie in view of Zuckerman, Byrne, and in further view of Shtuchkin also doesn’t teach: processing at least a portion of the metadata that was retrieved from the collaboration server with respect to the search term to form a recommendation weighting. In an analogous art, Westbrook teaches: 
processing at least a portion of the metadata that was retrieved from the collaboration server with respect to the search term to form a recommendation weighting and wherein the recommendation weighting is based at least in part on at least one of a stream of events taken from local storage ([0068], “...at least one search term may be generated (e.g., as shown in search field 640) based on selection 620, where different search terms may be weighted differently based on the amount of respective metadata regions indicated by the selection...The results may be presented in weighted order as a list displayed to the user on the media device 108”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify generating one or more directories for the code and migrating the code to the one or more directories and synchronizing the code and the one or more directories to one or more other computing devices and receiving a query to a directory in a file system and in response to the query, retrieving additional information in anticipation of another query for the additional information and storing metadata pertaining to said remote data and accessing local copies utilizing said metadata and the graphical user interface for displaying content items in the workspace, organizing content items in the workspace, enabling a user to add or remove content items from the workspace, enable a user to interact with content items in the workspace and/or other users that are members of the workspace as taught by McKenzie, Zuckerman, Byrne, and Shtuchkin with the inclusion of weighting different search terms and presenting the results in weighted order as a list displayed to the user as taught by Westbrook because it improves the relevancy of the search engine.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over McKenzie et al. (US 2017/0124073) in view of Zuckerman et al. (US 2014/0214889), Byrne et al. (US 6,539,382), Shtuchkin et al. (US 2018/0188901), Shi et al. (US 2016/0147432), and Chaney et al. (US 2011/0218983), as applied to claim(s) 4, 6, 10-11, 16, and 18, in further view of Karov et al. (US 2015/0073798), hereafter referred to as “Karov”.

Regarding claim 12, McKenzie-Zuckerman-Byrne-Shtuchkin-Shi-Chansey discloses the method of claim 11. McKenzie in view of Zuckerman, Byrne, Shtuchkin, Shi, and in further view of Chansey also doesn’t teach: invoking a natural language processor that determines when a sequence of characters or ngrams are search terms of a search query or when a sequence of characters or ngrams are actions to be taken. In an analogous art, Karov teaches: 
invoking a natural language processor that determines when a sequence of characters or ngrams are search terms of a search query or when a sequence of characters ([0022]).
	It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify generating one or more directories for the code and migrating the code to the one or more directories and synchronizing the code and the one or more directories to one or more other computing devices and receiving a query to a directory in a file system and in response to the query, retrieving additional information in anticipation of another query for the additional information and storing metadata pertaining to said remote data and accessing local copies utilizing said metadata and the graphical user interface for displaying content items in the workspace, organizing content items in the workspace, enabling a user to add or remove content items from the workspace, enable a user to interact with content items in the workspace and/or other users that are members of the workspace and displaying a shared desktop on a display screen associated with the presenter in a collaborative meeting and displaying a window that tis active during the collaborative meeting and organizing and grouping metadata for display as taught by McKenzie, Zuckerman, Byrne, Shtuchkin, Shi, and Chaney with the inclusion of ngram index as taught by Karov because search terms may be better correlated to the identified data.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over McKenzie et al. (US 2017/0124073) in view of Zuckerman et al. (US 2014/0214889) and Byrne et al. (US 6,539,382), as applied to claim(s) 1, 13, 19, and 21, in further view of Uraltsev et al. (US 2014/0337290), hereafter referred to as “Uraltsev”.

Regarding claim 9, McKenzie-Zuckerman-Byrne discloses the method of claim 1. McKenzie in view of Zuckerman and in further view of Byrne also doesn’t teach: wherein the local file system includes at least a local index engine that manages the local metadata and the locally-stored collaboration system information. In an analogous art, Uraltsev teaches:
wherein the local file system includes at least a local index engine that manages the local metadata and the locally-stored collaboration system information ([0044], “...The workstation 502 may include a local indexer 506, which scans a local file system 508 to determine file and folder metadata and reports it to an item manager 510...”).
	It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify generating one or more directories for the code and migrating the code to the one or more directories and synchronizing the code and the one or more directories to one or more other computing devices and receiving a query to a directory in a file system and in response to the query, retrieving additional information in anticipation of another query for the additional information and storing metadata pertaining to said remote data and accessing local copies utilizing said metadata as taught by McKenzie, Zuckerman, and Byrne with the inclusion of local indexer as taught by Uraltsev because search terms may be better correlated to the identified data.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAM T DO whose telephone number is (571)272-7228.  The examiner can normally be reached on Monday - Friday 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/L.T.D/
Examiner, Art Unit 2444                                                                                                                                                                                           
/JOHN A FOLLANSBEE/Supervisory Patent Examiner, Art Unit 2444